DISMISS; and Opinion Filed March 26, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00772-CV

     DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH AND
                     HOSPITAL SYSTEM, Appellant
                                V.
                     ARNULFO ALEMAN, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-09339

                            MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                Opinion by Justice Lang-Miers
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that the parties have settled their differences. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


130772F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DALLAS COUNTY HOSPITAL                             On Appeal from the 191st Judicial District
DISTRICT D/B/A PARKLAND HEALTH                     Court, Dallas County, Texas
AND HOSPITAL SYSTEM, Appellant                     Trial Court Cause No. DC-11-09339.
                                                   Opinion delivered by Justice Lang-Miers,
No. 05-13-00772-CV         V.                      Justices O'Neill and Evans participating.

ARNULFO ALEMAN, Appellee

        In accordance with this Court’s opinion of this date, we DISMISS the appeal. Pursuant
to the parties’ agreement, we ORDER that each party shall bear its own costs of this appeal.


Judgment entered this 26th day of March, 2014.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –2–